Exhibit 10.6

 

OPTION AGREEMENT

 

This OPTION AGREEMENT (the “Agreement”), dated September 17, 2004 for reference
purposes only, is by and between DYNAMIC MATERIALS CORPORATION, a Delaware
corporation (“DMC”), and AEROJET-GENERAL CORPORATION, an Ohio corporation
(“Aerojet”).  The “Effective Date” of this Agreement shall be the first date
upon which both Seller and Buyer have executed this Agreement.

 

RECITALS

 

A.                                   DMC is in the business of metal machining
in the manufacture of certain rocket motor case and pressure tanks (the
“Business”) and conducts the Business on real property located in Los Angeles
County, California, with a street address of 1700 East Grand Avenue, El Segundo,
California 90245, utilizing the buildings, structures, improvements and fixtures
on same real property (collectively, the “Property”), subject to an Operating
Lease dated March 18, 1998, as amended by that certain Agreement and Amendment
to Operating Lease dated February 1, 2000 (as amended, the “Master Lease”), with
Spin Forge LLC, a California limited liability company (“Spin Forge”), as
lessor.

 

B.                                     Spin Forge has granted to DMC an
exclusive option to purchase the Property pursuant to that certain Option
Agreement dated March 18, 1998, as amended by that certain Amendment Number 1 to
Option Agreement dated June 28, 2001, as further amended by that certain
Amendment Number 2 to Option Agreement, dated May 20, 2002, as further amended
by that certain Amendment Number 3 to Option Agreement dated March 14, 2003, as
further amended by that certain Amendment Number 4 to Option Agreement dated
April 22, 2004, as further amended by that certain Amendment Number 5 to Option
Agreement dated September 17, 2004 (as amended, the “Option Agreement”).  A copy
of the Option Agreement is attached hereto as Exhibit A, and incorporated herein
by this reference.

 

C.                                     Pursuant to that certain Agreement dated
September 17, 2004 (the “Master Agreement”), DMC has agreed to, among other
things, sell and transfer to Aerojet certain of its rights and assets to enable
Aerojet to operate the Business on the Property.

 

D.                                    In accordance with the Master Agreement,
DMC and Aerojet have entered into a sublease of the Master Lease, dated
September 17, 2004, pursuant to which Aerojet shall sublease the Property from
DMC (the “Sublease”).

 

E.                                      Also in accordance with the Master
Agreement, Aerojet desires to acquire from DMC, and DMC desires to grant to
Aerojet, an option to purchase from DMC all of DMC’s right, title and interest
in and to the Option Agreement (collectively, the “Property Option Rights”).

 

1

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the foregoing recitals which are
specifically incorporated into the body of this Agreement, the mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, DMC and Aerojet agree as follows:

 

1.                                       Option Terms.

 

(a)                                  Grant of Option.  Subject to the terms and
conditions of this Agreement and for good and valuable consideration, as more
particularly described in the Master Agreement, DMC hereby grants to Aerojet an
exclusive option to purchase the Property Option Rights on the terms and
conditions set forth in this Agreement (the “Option”).

 

(b)                                 Term.  The Option shall commence on the
Effective Date and terminate on August 1, 2005 (the “Option Term”).

 

(c)                                  Exercise.  In the event Aerojet elects to
exercise the Option, it shall do so by notifying DMC in writing within the
Option Term in accordance with the notice provisions in Section 8 below.

 

(d)                                 Memorandum of Option.  Concurrently with the
execution and delivery of this Agreement by DMC, DMC shall deliver to Escrow
Holder a Memorandum of Option substantially in the form attached hereto as
Exhibit B, and incorporated herein by this reference, duly executed and
acknowledged by each of DMC and Spin Forge  together with instructions to Escrow
Holder to record the Memorandum of Option in the Official Records of Los Angeles
County, California.  In the event Aerojet does not exercise the Option within
the Option Term or in the event this Agreement is terminated under paragraph 3
below or for any other reason, Aerojet shall deliver to DMC and Spin Forge upon
demand a quitclaim deed in a form suitable for recordation covering the Property
so as to eliminate any cloud on Spin Forge’s title to the Property.

 

2.                                       Purchase Terms

 

(a)                                  Purchase Consideration.  In the event
Aerojet exercises the Option, DMC shall sell to Aerojet, and Aerojet shall
purchase from DMC, the Property Option Rights for consideration (the “Purchase
Consideration”) equal to the value of the Property Option Rights as reasonably
agreed to by the parties.  Each of DMC and Aerojet covenant and agree to
negotiate in good faith to reach agreement upon the type and amount of the
Purchase Consideration as soon as practicable following the Effective Date, but
in no event later than December 15, 2004.

 

(b)                                 Closing.  The closing of Aerojet’s purchase
of the Property Option Rights in accordance with this Agreement (the “Closing”)
shall occur within five (5) business days of Aerojet providing notice to DMC of
its election to exercise the Option pursuant to Section 1(c) above.  The Closing
shall occur through the Escrow with the Escrow Holder (as such terms are defined
in the Option Agreement).  At the Closing, the following shall occur: (i) the
parties shall execute and deliver: (A) a written assignment and assumption
agreement regarding the Option Agreement, substantially in the form attached
hereto as Exhibit C and incorporated herein by this

 

2

--------------------------------------------------------------------------------


 

reference, and (B) such escrow instructions as are reasonable and necessary to
carry out the provisions of this Agreement; (ii) Aerojet shall deliver to DMC
the Purchase Consideration; and (iii) a Memorandum of Assignment of Option,
substantially in the form attached hereto as Exhibit D and incorporated herein
by this reference, duly executed and acknowledged by DMC, Spin Forge, and
Aerojet, shall be recorded in the Official Records of Los Angeles County,
California.

 

3.                                       Termination of Agreement.  If Aerojet
does not exercise the Option on or before August 1, 2005 in accordance with
Section 1(c) above, or in the event the parties are unable to agree upon the
type and amount of the Purchase Consideration by November 30, 2004, as provided
in Section 2(a) above, this Agreement shall automatically terminate, and except
otherwise provided herein, the parties shall have no further rights or
obligations under this Agreement.

 

4.                                       Acknowledgement Regarding Sublease and
Other Ancillary Agreements.  The parties acknowledge and agree that nothing
herein shall affect the parties’ respective rights and obligations under the
Sublease, or under the Equipment Lease or the License Agreement (as such terms
are defined in the Master Agreement).

 

5.                                       Allocation of Costs.  Each of DMC and
Aerojet shall pay one-half of all escrow and any other closing fees incurred in
connection with the Closing.  DMC and Aerojet shall each pay all attorneys’ fees
and costs incurred by such party in connection with the negotiation, execution,
delivery and performance of this Agreement by such party.

 

6.                                       Representations and Warranties.

 

(a)                                  By DMC.  DMC represents and warrants to
Aerojet as follows, except with respect to environmental matters, which are
governed exclusively by the Master Agreement:

 

(i)                                     DMC has the power and authority to enter
into this Agreement, and to grant the Option as provided herein.

 

(ii)                                  This Agreement has been duly executed and
delivered by an authorized representative of DMC and constitutes the legal,
valid and binding obligations of DMC in accordance with its terms.

 

(iii)                               To the best of DMC’s knowledge, there is no
suit, action, arbitration, legal, administrative or other proceeding or inquiry,
pending or threatened against or relating to DMC which would affect DMC’s
ability to perform its obligations under this Agreement.

 

(iv)                              All of the representations and warranties of
DMC set forth in the Master Agreement, are true and correct in all material
respects as of the date hereof as though such representations and warranties
were made on and as of the date hereof, except as contemplated or permitted by
the Master Agreement and except to the extent that any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct as of such date.

 

3

--------------------------------------------------------------------------------


 

(v)                                 The copy of the Option Agreement attached
hereto as Exhibit A, is a true, correct and complete copy of the Option
Agreement; such Option Agreement is in full force and effect and has not been
otherwise amended, modified, or supplemented, and constitutes the entire
agreement between the optionor and optionee under the Option Agreement.

 

(vi)                              There exists no breach, uncured default, or
event or condition that, with the giving of notice or the passage of time or
both, would constitute a breach or default under the Option Agreement; and there
are no existing claims, defenses or payments to become due under the Option
Agreement except for those contained in the Option Agreement.

 

(vii)                           DMC has not previously assigned, pledged,
hypothecated, conveyed or otherwise transferred any of its right, title or
interest in and to the Option Agreement to any other party.

 

(b)                                 By Aerojet.  Aerojet represents and warrants
to DMC as follows:

 

(i)                                     Aerojet has full power and authority to
enter into this Agreement, and to grant the Option as provided herein.

 

(ii)                                  This Agreement has been duly executed and
delivered by an authorized representative of Aerojet and constitutes the legal,
valid and binding obligations of Aerojet in accordance with its terms.

 

(iii)                               To the best of Aerojet’s knowledge, there is
no suit, action, arbitration, legal, administrative or other proceeding or
inquiry, pending or threatened against or relating to Aerojet which would affect
Aerojet’s ability to perform its obligations under this Agreement.

 

(iv)                              All of the representations and warranties of
Aerojet set forth in the Master Agreement, are true and correct in all material
respects as of the date hereof as though such representations and warranties
were made on and as of the date hereof, except as contemplated or permitted by
the Master Agreement and except to the extent that any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct as of such date.

 

(c)                                  Survival.  Each of the parties acknowledge
and agree that all of the representations and warranties made by such party in
this Section 6 shall survive the exercise by Aerojet of the Option and the
Closing, except to the extent any such representations and warranties are
limited under the Master Agreement.

 

7.                                       DMC’s Pre-Closing Covenants.  DMC
covenants and agrees that, between the Effective Date and the Closing or earlier
termination of this Agreement:

 

(a)                                  DMC shall timely perform all of its
obligations under the Option Agreement in accordance with the terms and
conditions of the Option Agreement and shall not take any action which would be
materially inconsistent with the provisions of the Option Agreement.

 

4

--------------------------------------------------------------------------------


 

(b)                                 No provision of the Option Agreement, shall
be amended or modified without the prior written consent of Aerojet, such
consent not to be unreasonably withheld, delayed or conditioned.

 

DMC shall not, without the prior written consent of Aerojet (which consent shall
not be unreasonably withheld, delayed or conditioned): (i) agree to any cure or
other settlement of inaccurate representations and warranties made by Spin Forge
under the Option Agreement; (ii) grant any consent or agree to any change in
Spin Forge’s covenants under Sections 4 and 5 of the Option Agreement, or waive
any obligation of Spin Forge under the Option Agreement; (iii) waive any
conditions precedent to the obligations of Spin Forge under the Option
Agreement; or (iv) consent to any assignment by Spin Forge of its rights and/or
obligations under the Option  Agreement.

 

(c)                                  Promptly upon receipt by DMC of any notice
or other communication from Spin Forge under the Option Agreement, DMC shall
provide a true, correct and complete copy of such notice or other communication
to Aerojet.

 

(d)                                 Concurrent with the closing of the purchase
of the Property pursuant to the Option Agreement, Aerojet and DMC shall
terminate the Master Lease and the Sublease.

 

8.                                       Notices.  Any notice, demand, approval,
consent, or other communication required or desired to be given under this
Agreement in writing shall be given in the manner set forth below, addressed to
the party to be served at the addresses set forth beneath such party’s signature
on this Agreement, or at such other address for which that party may have given
notice under the provisions of this Section.  Any notice, demand, approval,
consent, or other communication given by (a) mail shall be deemed to have been
given when deposited in the United States mail, first class and postage prepaid;
(b) overnight common carrier courier service shall be deemed to be given on the
business day immediately following the date it was deposited with such common
carrier; (c) delivery in person or by messenger shall be deemed to have been
given upon delivery in person or by messenger; or (d) electronic facsimile shall
be deemed to have been given on the earlier of (i) the date and at the time as
the sending party (or such party’s agent) shall have received from the receiving
party (or such party’s agent) oral confirmation of the receipt of such
transmission or (ii) one hour after the completion of transmission of the entire
communication.

 

9.                                       Legal Costs.  If any party to this
Agreement shall take any action to enforce this Agreement or bring any action or
commence any arbitration for any relief against any other party, declaratory or
otherwise, arising out of this Agreement, the losing party shall pay to the
prevailing party a reasonable sum for attorneys’ and experts’ fees and costs
incurred in taking such action, bringing such suit and/or enforcing any judgment
granted therein, all of which shall be deemed to have accrued upon the
commencement of such action and shall be paid whether or not such action is
prosecuted to judgment.  Any judgment or order entered in such action shall
contain a specific provision providing for the recovery of attorneys’ and
experts’ fees and costs due hereunder and shall be determined by a court of
competent jurisdiction and not by a jury.  For the purposes of this Section,
attorneys’ and experts’ fees and costs shall include, without limitation, fees
incurred in the following:  (a) postjudgment motions; (b) contempt proceedings;
(c) garnishment, levy, and debtor and third party examinations; (d) discovery;
(e) bankruptcy litigation; and (f) appeals.

 

5

--------------------------------------------------------------------------------


 

10.                                 Brokers.  Aerojet and DMC each warrant and
represent to the other that it has not retained, nor is it obligated to, any
person for brokerage, finder’s or similar services in connection with the
transactions contemplated by this Agreement, and that no commission, finder’s
fee or other brokerage or agent’s compensation can be properly claimed by any
person or entity based upon the acts of such party with regard to the
transactions which are the subject matter of this Agreement.  Each party shall
indemnify, defend and hold harmless the other party against from and against all
claims, demands, liabilities, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys’ fees, costs of expert witnesses, court
costs and other litigation expenses) arising from or related to such party’s
breach of the foregoing representation and warranty.

 

11.                                 Time of the Essence.  Time is of the essence
of this Agreement.  In the event that any date specified in this Agreement falls
on Saturday, Sunday or a public holiday on which public agencies and major banks
are not open for business (each a “Non-Business Day”), such date shall be deemed
to be the succeeding business day.  For purposes of this Agreement, the term
“business day” shall mean any day other than a Non-Business Day.

 

12.                                 Binding on Successors.  This Agreement shall
be binding not only upon the parties but also, subject to the limitations set
forth in Section 13, upon their heirs, personal representatives, assigns, and
other successors in interest.

 

13.                                 Assignment.  Aerojet may not assign its
interests under this Agreement to any other party without the prior written
consent of DMC.  Notwithstanding the foregoing, DMC agrees that Aerojet may
assign its rights to, and delegate its duties and obligations under, this
Agreement to an affiliate of Aerojet, at or prior to the Closing without the
prior written consent of DMC.  For purposes of this Agreement, the term
“affiliate” shall mean any partnership, corporation, trust or other entity or
association, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with Aerojet.  The term
“control,” as used in the immediately preceding sentence, means, with respect to
a corporation or limited liability company the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights attributable to
the controlled corporation or limited liability company, and, with respect to
any individual, partnership, trust, other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.

 

14.                                 Entire Agreement; Modification; Waiver. 
This Agreement constitutes the entire agreement between Aerojet and DMC
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations, and understandings.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all the parties.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.  No
waiver shall be binding unless executed in writing by the party making the
waiver.

 

15.                                 Further Assurances.  DMC and Aerojet agree
to take such additional actions and to execute such additional documents,
including escrow instructions, as may be reasonable and necessary to carry out
the provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

16.                                 Severability.  Each provision of this
Agreement is severable from any and all other provisions of this Agreement. 
Should any provision(s) of this Agreement be for any reason unenforceable, the
balance shall nonetheless be of full force and effect.

 

17.                                 Governing Law.  This Agreement shall be
governed and construed in accordance with the laws of the State of California.

 

18.                                 Drafting.  The parties to this Agreement
agree that this Agreement is the product of joint draftsmanship and negotiation
and that should any of the terms be determined by a court, or in any type of
quasi-judicial or other proceeding, to be vague, ambiguous and/or
unintelligible, that the same sentences, phrases, clauses or other wordage or
language of any kind shall not be construed against the drafting party in
accordance with California Civil Code Section 1654, and that each such party to
this Agreement waives the effect of such statute.

 

19.                                 Counterparts.  This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original (including copies sent to a party by facsimile transmission) as against
the party signing such counterpart, but which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below.

 

DMC:

 

AEROJET:

 

 

 

DYNAMIC MATERIALS CORPORATION,

 

AEROJET-GENERAL CORPORATION, an

a Delaware corporation

 

Ohio corporation

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Dated:  September 17, 2004

 

Dated:  September 17, 2004

Address:

 

Address:

Dynamic Materials Corporation

 

Aerojet-General Corporation

5405 Spine Road

 

P.O. Box 1036

Boulder, CO 80301

 

Camden, AR 71711-1036

Attn: President

 

Attn:  Robert Shenton,

Tel:  (303) 604-3999

 

Vice President, Operations

Fax:  (303) 604-1897

 

Tel:  (870) 574-3198

 

 

Fax:  (870) 574-3528

With a copy to:

 

For delivery by courier use:

Dynamic Materials Corporation

 

Highland Industrial Park

5405 Spine Road

 

Camden, AR 71701

Boulder, CO 80301

 

 

Attn:  Chief Financial Officer

 

With a copy to:

 

7

--------------------------------------------------------------------------------


 

Tel: (303) 604-3999

 

Aerojet-General Corporation

Fax: (303) 604-1897

 

P.O. Box 13222, Dept. 0106

 

 

Sacramento, California 95813-6000

 

 

Attn:  Brian E. Sweeney, Esq.

 

 

Vice President, Legal and Contracts

 

 

Tel:  (916) 351-8588

 

 

Fax:  (916) 351-8610

 

 

For delivery by courier use:

 

 

Highway 50 and Aerojet Road

 

 

Rancho Cordova, CA 95742

 

Exhibits:

A

-

Copy of Option Agreement

B

-

Form of Memorandum of Option

C

-

Form of Assignment and Assumption of Option Agreement

D

-

Form of Memorandum of Assignment of Option

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT OF OWNER

 

The undersigned hereby approves and consents to: (a) the foregoing grant by DMC
to Aerojet of the Option as set forth in the foregoing Agreement; (b) the form
of the assignment and assumption agreement attached to the Agreement as Exhibit
C; and (c) the recordation in the Official Records of Los Angeles County,
California, of the Memorandum of Option and the Memorandum of Assignment of
Option on the terms and conditions set forth in the Agreement, and in the forms
attached to the Agreement as Exhibits B and D, respectively.

 

 

SPIN FORGE, LLC, a California limited
liability company

 

 

Dated: September 17, 2004

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------